ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 2-23 are allowed because the prior art made of record does not teach a method, system and device for near-field wireless power transmission, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 2-16, the prior art made of record fails to teach the combination of steps recited in claim 2, including the following particular combination of steps as recited in claim 2, as follows:
a power amplifier configured to feed electromagnetic signals to at least one of the first and second dipole antennas; 
an impedance-adjusting component configured to adjust an impedance of at least one of the first and second dipole antennas; and 
switch circuitry coupled to the power amplifier, the impedance-adjusting component, and the first and second dipole antennas, the switch circuitry being configured to: 
(i) switchably couple the first dipole antenna to the power amplifier and the second dipole antenna to the impedance-adjusting component, or
(ii) switchably couple the second dipole antenna to the power amplifier and the first dipole antenna to the impedance-adjusting component.

4.         With respect to claim 17 and 19-23, the prior art made of record fails to teach the combination of steps recited in claim 17, including the following particular combination of steps as recited in claim 17, as follows:
a power amplifier coupled to the switch circuitry; and
an impedance-adjusting component coupled to the switch circuitry; instructing the switch circuitry to couple:
(i) the first dipole antenna to the power amplifier, and
(ii) the second dipole antenna to the impedance-adjusting component;
instructing the power amplifier to feed electromagnetic signals to the first dipole antenna via the switch circuitry,
wherein: the electromagnetic signals, when fed to the first dipole antenna, cause the first dipole antenna to radiate electromagnetic signals to be received by a wireless-power-receiving device located within a threshold distance from the near-field antenna, and
an impedance of the second dipole antenna is adjusted by the impedance-adjusting component so that the impedance of the second dipole antenna differs from an impedance of the first dipole antenna.

5.         With respect to claim 18, the prior art made of record fails to teach the combination of steps recited in claim 18, including the following particular combination of steps as recited in claim 18, as follows:

providing an impedance-adjusting component configured to adjust an impedance of at least one of the first and second dipole antennas; and providing circuitry for coupling the at least the first dipole antenna and the second dipole antenna; 
coupling, the reflector, the switch circuitry, the power amplifier, the impedance-adjusting component, and the first and second dipole antennas together, the switch circuitry being configured to: (i) switchably couple the first dipole antenna to the power amplifier and the second dipole antenna to the impedance-adjusting component, or (ii) switchably couple the second dipole antenna to the power amplifier and the first dipole antenna to the impedance-adjusting component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851